ORDER
PER CURIAM.
Richard Schepers appeals the trial court’s judgment denying his Motion To Modify Judgment and Order of Paternity awarding custody of the parties’ minor child to the child’s mother, Kimberly An-dracsek. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 586 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).